Entech Solar Announces Appointment of Dr. Lawrence A. Kaufman to Board of Directors Fort Worth, TX – February 23, 2010 – Entech Solar (OTC BB: ENSL.OB), with plans to become a leading developer of renewable energy technologies, today announced that Dr. Lawrence A. Kaufman has been appointed to its Board of Directors and will serve as Chairman of the Company’s Audit Committee. "Entech Solar is very pleased to welcome Larry Kaufman to our Board of Directors.Larry brings a great deal of experience in a wide variety of technology-based firms in the service and manufacturing industries.His expertise and insight will be helpful as we move toward commercializing Entech Solar’s new generation of concentrating solar modules,” said David Gelbaum, CEO and Chairman of Entech Solar. Dr.
